United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.Y., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
EUROPE, 5th Signal Command, Germany,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-964
Issued: March 21, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 7, 2011 appellant timely appealed the December 29, 2010 nonmerit decision of
the Office of Workers’ Compensation Programs (OWCP), which denied her request for a
hearing. She also timely appealed OWCP’s September 9, 2010 merit decision that found an
overpayment of compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
overpayment decision.
ISSUES
The issues are: (1) whether appellant received an overpayment of $19,776.11 for the
period August 1, 2008 through July 31, 2010; (2) whether OWCP properly denied waiver of
recovery of the overpayment and ordered the withholding of $500.00 every 28 days from
appellant’s continuing compensation; and (3) whether the Branch of Hearings and Review
properly denied her September 28, 2010 request for a hearing.
1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
Appellant, a 69-year-old former auditor, has an accepted occupational disease claim for
right carpal tunnel syndrome and aggravation of bilateral hand/thumb osteoarthrosis, which arose
on or about June 17, 1997. OWCP has paid her wage-loss compensation for temporary total
disability dating back to October 1997. In August 2008, appellant was eligible to receive a
federal retirement (age-related) annuity. She received her first monthly retirement check from
the Social Security Administration (SSA) on or about September 24, 2008. This payment
covered the period beginning August 1, 2008. In addition to her federal retirement annuity,
appellant received wage-loss compensation from OWCP. In November 2008, she advised
OWCP that she was receiving SSA retirement benefits.
In April 2010, OWCP asked SSA to provide information regarding the dual benefits
appellant received. It forwarded a form entitled “FERS [Federal Employees’ Retirement
System] SSA [Dual Benefits Calculations].” Appellant’s name, date of birth and social security
number were noted on the form. OWCP also provided information regarding the date she was
first eligible to receive benefits under FECA. The form asked SSA to provide information
regarding the effective date of appellant’s social security benefits. It also asked for separate
calculations of the SSA rate with FERS and without FERS. OWCP asked SSA to calculate
appellant’s social security benefits based on her private sector employment contributions only
and then provide a separate calculation that included both private sector and FERS employment
contributions. The April 15, 2010 request went unanswered so it submitted a second request on
June 18, 2010.
An SSA representative responded on July 30, 2010.
Effective August 1, 2008,
appellant’s SSA rate with FERS was $1,160.20 a month. Excluding her FERS contributions, she
would have received only $377.40 in SSA benefits a month. Beginning December 1, 2008, the
amounts increased to $1,227.40 (with FERS) and $399.20 (without FERS).2 Effective August 1,
2010, OWCP reduced appellant’s 28-day compensation rate by $764.49 based on the recent
information provided by SSA.
On August 2, 2010 OWCP issued a preliminary overpayment decision finding that
appellant received an overpayment of $19,776.11 for the period August 1, 2008 through
July 31, 2010. It explained that part of her SSA retirement benefits were subject to offset.
OWCP further explained that it would be reducing her wage-loss compensation prospectively
because of the dual benefits. It noted that it had not reduced her compensation effective
August 1, 2008, therefore, an overpayment existed. Appellant was not considered at fault in
creating the overpayment. OWCP advised her of her right to respond to the preliminary
determination should she disagree. Appellant was afforded 30 days to respond in writing to the
preliminary determination but did not respond.
OWCP issued a final overpayment decision on September 9, 2010. Although appellant
was not at fault in creating the $19,776.11 overpayment, it denied waiver of recovery. OWCP
advised appellant that it would withhold $500.00 from her continuing compensation.
2

Appellant received a cost of living increase (COLA) effective December 1, 2008.

2

In a letter dated September 30, 2010, appellant expressed her surprise that OWCP had
already issued a final decision regarding the overpayment. She had reportedly contacted her
OWCP adviser, “Marilyn,” in late-August 2010 and received a 30-day extension to respond to
the preliminary determination. The September 30, 2010 letter also requested a waiver of
recovery and appellant challenged the amount of the overpayment. Appellant indicated that her
SSA entitlement began on August 2, 2008, but she did not receive her first check until
September 24, 2008. Based on her own calculations, she believed the overpayment was only
$18,325.26. Appellant also submitted an overpayment recovery questionnaire OWCP-20 and a
request for a prerecoupment hearing, both dated September 28, 2010. She did not provide any
supporting documentation, but reported a monthly household income of $10,593.00, monthly
expenses of $8,007.00 and assets totaling $445,200.00.3
By decision dated December 29, 2010, the Branch of Hearings and Review found that
appellant’s September 28, 2010 request for a prerecoupment was untimely. OWCP’s hearing
representative further found that she was not entitled to a hearing with respect to OWCP’s
September 9, 2010 final overpayment decision.4
LEGAL PRECEDENT -- ISSUE 1
A FECA beneficiary may not receive wage-loss compensation concurrently with a
federal retirement or survivor annuity.5 Wage-loss benefits are reduced by the amount of social
security benefits attributable to the employee’s federal service.6
ANALYSIS -- ISSUE 1
The record establishes that appellant received federal retirement benefits beginning
August 1, 2008. Appellant also received FECA wage-loss compensation for overlapping
periods. Part of her SSA retirement benefits were based on credits she earned as a federal
employee. Appellant is not entitled to wage-loss compensation and federal retirement benefits
concurrently. As such, her FECA benefits must be offset by the amount of any SSA benefits
attributable to her federal service.7 Based on information provided by SSA, OWCP calculated an
offset of $19,776.11 for the period August 1, 2008 through July 31, 2010, which it properly
declared an overpayment.
Appellant does not challenge the fact of overpayment, but the amount. She calculated the
overpayment based on when she received her SSA retirement benefits check. Appellant noted
that while she was eligible for SSA retirement benefits in early-August 2008, she did not receive
3

The reported assets included $135,000.00 in checking and savings accounts.

4

OWCP provided similar advice to appellant on November 23, 2010, but nonetheless forwarded her hearing
request so the Branch of Hearings and Review could issue a formal decision.
5

See 5 U.S.C. § 8116(a), (d); 20 C.F.R. § 10.421(a).

6

Id. at § 8116(d)(2).

7

20 C.F.R. § 10.421(d).

3

the first check until the latter part of September 2008. Based on when she actually received the
SSA benefit, she believed the overpayment was $18,325.26 rather than $19,776.11.
OWCP properly calculated the dual benefit/overpayment based on overlapping coverage
periods and not when those payments were actually received. There was a two-year period (730
days) where appellant received FERS based on SSA retirement benefits as well as FECA
benefits. The August 1, 2008 to July 31, 2010 period covered parts of 27 OWCP periodic
payments. SSA benefits were paid on a monthly basis, whereas FECA benefits were paid every
28 days. OWCP converted the monthly differential to a 28-day FERS offset for the
corresponding periods of August 1 to November 30, 2008 and December 1, 2008 to
July 31, 2010.8 For the 122-day period beginning August 1, 2008, the 28-day FERS offset was
$722.58 or $25.81 a day9 and for the 608-day period beginning December 1, 2008, OWCP
calculated a 28-day FERS offset of $764.49 or $28.89 a day.10 For the first 122-day period,
appellant was overpaid $3,148.82 (122 x $25.81) and for the latter period ending on July 31,
2010, she received an overpayment of $16,598.40 (608 x $27.30). The combined periods total
$19,747.22. However, OWCP found an overpayment of $19,776.11; a difference of $28.89.
The decision shall be modified to reflect an overpayment of $19,747.22. Accordingly, the Board
affirms OWCP’s finding with respect to the fact and amount of overpayment, as modified.
Additionally, the Board affirms its finding that appellant was not at fault in creating the
overpayment.
LEGAL PRECEDENT -- ISSUE 2
An individual who is without fault in creating or accepting an overpayment is nonetheless
subject to recovery of the overpayment unless adjustment or recovery would defeat the purpose
of FECA or would be against equity and good conscience.11 Recovery of an overpayment will
defeat the purpose of FECA if such recovery would cause hardship to a current or former
beneficiary because the beneficiary from whom OWCP seeks recovery needs substantially all of
her current income, including compensation benefits, to meet current ordinary and necessary
living expenses, and the beneficiary’s assets do not exceed a specified amount as determined by
OWCP.12 Additionally, recovery of an overpayment is considered to be against equity and good
conscience when any individual who received an overpayment would experience severe financial
hardship in attempting to repay the debt or when any individual, in reliance on such payment or

8

The 28-day FERS offset was derived by taking the reported monthly differential for the corresponding periods
and multiplying it by 12 (months) and then dividing that annual figure by 52 (weeks). The weekly amount was then
multiplied by 4 (weeks) to arrive at the 28-day FERS offset figure.
9

For the corresponding period, SSA reported a monthly differential of $782.80.

10

For this latter period which included a COLA, SSA reported a monthly differential of $828.20.

11

5 U.S.C. § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436, 10.437.

12

Id. at § 10.436(a), (b). For an individual with no eligible dependents the asset base is $4,800.00. The base
increases to $8,000.00 for an individual with a spouse or one dependent, plus $960.00 for each additional dependent.
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6a(1)(b) (June 2009).

4

on notice that such payments would be made, relinquished a valuable right or changed her
position for the worse.13
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by OWCP.14 This information is necessary for
determining whether a waiver of recovery of the overpayment is warranted.15 The information is
also used to determine an appropriate repayment schedule, if necessary.16 Failure to submit the
requested information within 30 days of the request shall result in denial of waiver.17
When an overpayment has been made to an individual who is entitled to further payments
and no refund is made, OWCP shall decrease later payments of compensation, taking into
account the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual and any other relevant factors so as to minimize any hardship.18
ANALYSIS -- ISSUE 2
While OWCP found appellant was not at fault in creating the overpayment, this alone
does not entitle her to waiver of recovery of the overpayment. The August 2, 2010 preliminary
determination advised her of the various options available to her, including the submission of an
overpayment recovery questionnaire Form OWCP-20. Appellant was expected to respond in
writing within 30 days of the date of the preliminary determination. She claimed she contacted
OWCP by telephone in late-August 2010 and reportedly received an extension of time to respond
to the August 2, 2010 preliminary overpayment determination. The Board notes that there are no
contemporaneous records Form CA-110 notes documenting a late-August 2010 telephone
conversation between appellant and OWCP.
Prior to issuing its September 9, 2010 final overpayment decision, OWCP had not
received any evidence or argument from appellant that might otherwise justify a waiver of
recovery of the overpayment. Particularly, it did not have access to any current financial
information other than her monthly SSA benefits and her wage-loss compensation. Appellant is
responsible for providing information about income, expenses and assets.19 This information is
necessary for determining whether a waiver of recovery is warranted.20 It is also used to
determine an appropriate repayment schedule.21 The regulations specifically provide that failure
13

Id. at § 10.437(a), (b).

14

Id. at § 10.438(a).

15

Id.

16

Id.

17

Id. at § 10.438(b).

18

Id. at § 10.441(a).

19

Supra note 14.

20

Id.

21

Id.

5

to submit the requested financial information within 30 days of the request “shall result in denial
of waiver....”22 Absent the requisite financial information, the Board finds that OWCP properly
denied waiver of recovery of the overpayment. The Board further finds that under the
circumstances, OWCP reasonably imposed a repayment schedule of $500.00 every 28 days.23
LEGAL PRECEDENT -- ISSUE 3
In response to a preliminary notice of overpayment, an individual may present evidence
to OWCP in writing or at a prerecoupment hearing. The evidence must be presented or the
hearing requested within 30 days of the date of the written notice of overpayment. Failure to
request the hearing within this 30-day time period shall constitute a waiver of that right.24
The only review of a final decision concerning an overpayment is to the Board. The
provisions of 5 U.S.C. §§ 8124(b) and 8128(a) regarding hearings and reconsideration do not
apply to a final overpayment decision.25
ANALYSIS -- ISSUE 3
Appellant reportedly contacted OWCP by telephone in late-August 2010 and received a
30-day extension to respond to the preliminary overpayment determination. As previously
noted, there is no contemporaneous documentation of this conversation. Moreover, the
“[overpayment action request]” form that accompanied the August 2, 2010 preliminary
determination was specific as to the 30-day time limitation and the method of requesting a
prerecoupment hearing, including the particular address where the signed, written request was to
be mailed.
Appellant’s written request for a prerecoupment hearing was dated
September 28, 2010.
As appellant’s written hearing request was dated more that 30 days after the August 2,
2010 preliminary determination, it was untimely, and she effectively waived her right to a
prerecoupment hearing.26 Furthermore, the Branch of Hearings and Review properly advised
appellant that because OWCP had already issued a final overpayment decision on September 9,
2010, that decision was not subject to the hearing provision under 5 U.S.C. § 8124(b).27

22

Supra note 17.

23

In addition to money previously withheld from her compensation, appellant remitted a lump sum of $17,325.26
on October 30, 2010. The debt has since been repaid in full.
24

20 C.F.R. § 10.432.

25

Supra note 16.

26

Supra note 24.

27

20 C.F.R. § 10.440(b).

6

CONCLUSION
Appellant received an overpayment of $19,747.22 for the period August 1, 2008 through
July 31, 2010. Although she was without fault in creating the overpayment, she is not entitled to
waiver of recovery. The Board further finds that OWCP reasonably imposed a repayment
schedule of $500.00 every 28 days to be withheld from appellant’s continuing compensation
payments. Lastly, as appellant did not timely request a prerecoupment hearing, OWCP properly
denied her request for hearing.
ORDER
IT IS HEREBY ORDERED THAT the December 29 and September 9, 2010 decisions
of the Office of Workers’ Compensation Programs are affirmed, as modified.
Issued: March 21, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

